DETAILED ACTION
This Office action is a response to an Application No. 16/996,615 filed on 08/18/2020 in which claims 1-68 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 08/18/2020 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 04/28/2021.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Regarding claim 52, the claim recites the limitations “means for receiving” and “means for monitoring”, and the corresponding structure(s) can be found at FIG. 2,  ¶ [0040], UE 120 may include means for receiving (e.g., using antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, controller/processor 280, and/or memory 282) and means for monitoring (e.g., using antenna 252, DEMOD 254, MIMO detector 256, receive processor 258, controller/processor 280, and/or memory 282).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-15, 17-21, 26-32, 34-38, 43-49, 51-55, 60-66 and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0168715 A1) hereinafter “Huang”.

Regarding claims 1, 18, 35 and 52, Huang discloses Claim 1 of a method of wireless communication performed by a user equipment (UE) (see FIG. 5; see ¶ [0146], control information transmission method), Claim 18 of a user equipment (UE) for wireless communication, comprising: a memory; and one processor operatively coupled to the memory (see FIG. 3; see ¶ [0117], UE includes a processor and a memory), Claim 35 of a non-transitory computer-readable medium storing a set of instructions for wireless communication, when executed by one processor of a user equipment (UE) (see FIG. 3; see ¶ [0117] [0119], a processor executes an application program stored in the memory), and Claim 52 of an apparatus for wireless communication (see FIG. 3; see ¶ [0117], UE includes a processor and a memory), comprising:
receiving, in a control channel, control information that provides an indication to skip monitoring of the control channel for a time duration (see FIG. 5; see ¶ [0147-50] [0154], UE receives the first indication information sent by the base station indicating the UE to skip monitoring the PDCCH and the first indication information sent by using DCI); and
monitoring the control channel according to the control information (see FIG. 5; see ¶ [0150] [0163], the UE skips monitoring the PDCCH as indicated).

Regarding claims 2, 19, 36 and 53, Huang discloses wherein the control information is received during an active period of a discontinuous reception operation (see FIG. 2; see ¶ [0114-15], receiving control information during active time in the DRX mode).

Regarding claims 3, 20, 37 and 54, Huang discloses further comprising skipping monitoring of the control channel for the time duration and starting from at least one of: a next time period after the control information is received (see ¶ [0150-51], indicate the UE to skip monitoring the PDCCH in the following firs time window and the first indication information includes the duration of the first time window).

Regarding claims 4, 21, 38 and 55, Huang discloses wherein the time duration is one transmission time interval (see FIG. 6; see ¶ [0152] [0158], duration of the first time window include slot).

Regarding claims 9, 26, 43 and 60, Huang discloses wherein the control channel is monitored, during the time duration, according to a modified configuration relative to a configuration for monitoring of the control channel outside of the time duration (see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window).

Regarding claims 10, 27, 44 and 61, Huang discloses wherein the modified configuration modifies at least one of: a periodicity for monitoring the control channel (see FIG. 9; see ¶ [0171], the second indication information indicates a second time window).

Regarding claims 11, 28, 45 and 62, Huang discloses further comprising:
skipping monitoring of the control channel during a first time interval of the time duration (see FIG. 17; see ¶ [0197], skip monitoring PDCCH the first time window); and
monitoring the control channel during a second time interval of the time duration (see FIG. 17; see ¶ [0197], start monitoring after the first time window).

Regarding claims 12, 29, 46 and 63, Huang discloses wherein the first time interval starts after transmitting an uplink transmission scheduled by the control information (see FIG. 8; see ¶ [0162], first time window starts after uplink data transmission scheduled by scheduling information).

Regarding claims 13, 30, 47 and 64, Huang discloses further comprising:
receiving, during the second time interval, new control information that identifies an uplink transmission and provides an indication to skip monitoring of the control channel for a new time duration (see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window); and
skipping monitoring of the control channel for the new time duration and before a configured expiration of the second time interval (see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window).

Regarding claims 14, 31, 48 and 65, Huang discloses further comprising skipping monitoring of the control channel during a third time interval of the time duration that is after the second time interval (see FIG. 9; see ¶ [0181-82], the base station determines the third time window in which the UE skips monitoring the PDCCH).

Regarding claims 15, 32, 49 and 66, Huang discloses wherein the first time interval is associated with a first timer and the second time interval is associated with a second timer (see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window).

Regarding claim 17, 34, 51 and 68, Huang discloses wherein the first time interval and the second time interval are in accordance with a discontinuous reception configuration (see FIG. 2 and 21; see ¶ [0114], UE periodically monitors the PDCCH in DRX mechanism).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-8, 16, 22-25, 33, 39-42, 50, 56-59 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rathonyi et al. (US 2017/0202054 A1) hereinafter “Rathonyi”. The U.S. reference, Rathonyi, was cited in IDS filed on 04/28/2021.

Regarding claims 5, 22, 39 and 56, Huang discloses further comprising:
skipping monitoring of the control channel for the time duration (see FIG. 5; see ¶ [0150] [0163], the UE skips monitoring the PDCCH as indicated);
(see FIG. 17; see ¶ [0197], start monitoring after the first time window); and
Huang does not explicitly disclose a retransmission.
However, Rathonyi discloses receiving, in the control channel, new control information that identifies a retransmission of a downlink transmission or an uplink transmission (see FIG. 8A; see ¶ [0010] [0083] [0095], UE monitors DL control channel and retransmission occur at a fixed time after the previous transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a retransmission as taught by Rathonyi, in the system of Huang, so that it would provide to advantageously reduce UE battery and/or power consumption and advantageously reduce the time the UE needs to be awake to monitor the downlink control channel (Rathonyi: see ¶ [0035]).

Regarding claims 6, 23, 40 and 57, Huang discloses wherein the control channel is monitored without skipping monitoring of the control channel in order to receive new control information (see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH before the first time window), but does not explicitly disclose a retransmission.
However, Rathonyi discloses receive new control information that identifies a retransmission of a downlink transmission or an uplink transmission (see FIG. 8A; see ¶ [0010] [0083] [0095], UE monitors DL control channel and retransmission occur at a fixed time after the previous transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a retransmission as taught by (Rathonyi: see ¶ [0035]).

Regarding claims 7, 24, 41 and 58, the combined system of Huang and Rathonyi discloses wherein the control channel is monitored without skipping monitoring during a particular time interval after transmitting the uplink transmission (Huang: see FIG. 8; see ¶ [0162], data transmission; and see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH before the first time window).

Regarding claims 8, 25, 42 and 59, the combined system of Huang and Rathonyi discloses wherein the new control information provides an indication to skip monitoring of the control channel for a new time duration (Huang: see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH before the first time window).

Regarding claims 16, 33, 50 and 67, Huang discloses wherein the first timer and the second timer (see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window), but does not explicitly discloses a particular hybrid automatic repeat request process.
However, Rathonyi discloses wherein the first timer and the second timer are associated with a particular hybrid automatic repeat request process (see FIG. 6A; see ¶ [0033] [0083], HARQ timer).
(Rathonyi: see ¶ [0035]).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Kuang et al. (US 2021/0258962 A1) entitled: “Wideband Operation in an Unlicensed Spectrum with Plural Separate Frequency Ranges”
Xu et al. (US 2021/0314862 A1) entitled: “Method for Monitoring Physical Downlink Control Channel and Communication Apparatus”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462